 Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 1 of 27




Plaintiff Exhibit GG
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 2 of 27


                                                                Page 1
                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT


         JANE DOE

         VS.                                 3:18-cv-01322-KAD

         TOWN OF GREENWICH, ET AL.




           Videotaped deposition of KRYSTIE RONDINI, taken

     in accordance with the Connecticut Practice Book at

     the law offices of Braxton Hook PLLC, 2 Greenwich

     Office Park, West Building Suite 300, Greenwich,

     Connecticut, before Deborah Gentile, RPR, a Registered

     Professional Reporter and Notary Public, in and for

     the State of Connecticut on June 25, 2020, at

     10:06 a.m.




                           DEBORAH GENTILE, RPR



                 DEL VECCHIO REPORTING SERVICES, LLC
                   PROFESSIONAL SHORTHAND REPORTERS
                           117 RANDI DRIVE
                      MADISON, CONNECTICUT 06443
                             203.245.9583

         Hartford                New Haven                 Stamford
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 3 of 27


                                                                Page 6
1                 MR. MITCHELL:     We have just a --

2                 MS. BRAXTON:     So Elizabeth Hook from --

3                 MS. HOOK:    I'm sorry.     I was just trying to

4          unmute.     It's Elizabeth Hook with Braxton Hook,

5          for the plaintiff.

6                 MR. MITCHELL:     Okay.              --

7                 MS. BRAXTON:     And Abby Wadler will join

8          later.

9                 MR. MITCHELL:     Abby Wadler.      And then, also

10         present is                       and Brent Reeves.

11                MS. BRAXTON:     Correct.     All set.

12                You did that, yeah.

13                MR. MITCHELL:     You did that, yeah.

14

15                KRYSTIE RONDINI, having first been duly

16   sworn, was deposed and testified as follows:

17

18                        DIRECT EXAMINATION

19   BY MS. BRAXTON:

20         Q      Good morning.

21         A      Good morning.

22         Q      As you know, I'm the attorney for the

23   plaintiff in this matter.         And you were deposed

24   before, the first part of your deposition.

25                Just to remind you, if you don't understand
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 4 of 27


                                                               Page 11
 1         A     Yes.

 2         Q     Like what kinds?

 3         A     If there's a case involving a juvenile, a

 4   fight, they get into a fight at school, the --

 5         Q     Okay.

 6         A     -- they can have access to that.

 7         Q     Okay.     So Sergeant Zuccarella testified that

 8   the method by which NextGen restricts access to

 9   juvenile files is via the birth date that's entered.

10   Does that sound familiar to you?

11         A     It will -- when you enter a birth date into

12   NextGen, if it is a juvenile, it will say "juvenile";

13   it doesn't automatically lock the case.

14         Q     Okay.     So do -- so -- okay.      So if a case is

15   labeled "juvenile" in the NextGen system --

16         A     Uh-huh.

17         Q     -- does the system automatically lock

18   anything?

19         A     No.

20         Q     Okay.     So do you have to lock it?

21         A     Yes.

22         Q     Okay.     And you don't remember whether you

23   ever locked the Doe case?

24         A     I don't remember if I did.

25         Q     Are there Police -- Greenwich Police
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 5 of 27


                                                               Page 12
 1   Department policies that apply to investigating sexual

 2   assaults?

 3         A     Policies?      I believe that they are -- they

 4   wrote one.     Recently.

 5         Q     Okay.     Was it in effect in 2016?

 6         A     I do not believe so.

 7         Q     Okay.     Can you tell me what the Greenwich

 8   department policies were in -- well, first of all --

 9   I'm sorry, withdrawn.

10               Were the practices that the special victims

11   section followed consistent with the policy that went

12   into effect after 2016?

13         A     I believe so.

14         Q     Okay.     So what do you recall of those

15   policies?

16         A     I can't recall them off the top of my head.

17         Q     Okay.     Do you know if it says anything about

18   delayed reporting in victims to be common in sexual

19   assault cases?

20         A     It may.

21         Q     Okay.     But you don't know?

22         A     I don't recall.

23         Q     Okay.     And that odd behavior can be common

24   afterwards?     Do you recall reading that?

25         A     I don't recall if that's in there.
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 6 of 27


                                                               Page 21
 1   page?

 2           A   I would assume because at that time maybe

 3   Audrey was representing her?

 4           Q   Okay.    When it was transcribed?

 5           A   I believe so.      I don't do the transcribing

 6   of it, so I don't know --

 7           Q   Okay.    Do you know who provides information

 8   to the person who does the transcription?

 9           A   Who -- I'm sorry.       Do you know who

10   provides --

11           Q   Who provides information to the person who

12   does the transcription?

13           A   So it would be like an audio recording, and

14   then they give the recording to whoever transcribes

15   it --

16           Q   Right.

17           A   -- and they are the ones that transcribe it.

18           Q   Okay.    But nobody ever asked you to identify

19   the voices on the recording or anything like that?

20           A   No, I don't believe so.

21           Q   And do you know who would have provided the

22   information about the identity of the voices on the

23   recording?

24           A   Do I know who would have provided the

25   identity of -- no, I -- I don't.
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 7 of 27


                                                               Page 22
1          Q      Okay.   I'll take that, please.

2                 Okay.   So when you -- when you interviewed

3    Paula on August 2, did you ask her questions?

4          A      I believe so, yes.

5          Q      Okay.   If you look at the next interview --

6    or next case report, which is at 697.

7          A      Sorry, there -- can I unstaple this?

8    Because it's --

9          Q      Oh, sure.    Yeah.

10         A      It doesn't say the --

11         Q      We'll just have to restaple it.

12         A      Well, yeah, I just ripped it.         But -- I

13   believe I'm looking at it.         Go ahead.

14         Q      So -- so was this the next witness who you

15   asked for information?

16         A      I can't recall the exact order I contacted

17   people, but this is -- the date here is the date I

18   interviewed          .

19         Q      Okay.   And he provided a written statement

20   to you?

21         A      I don't recall if he did or not.          I'd have

22   to --

23         Q      Why don't you read the first sentence?

24         A      (Witness complies.)       Yes.

25         Q      Okay.   And did you ask him any questions?
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 8 of 27


                                                                Page 26
 1   recall about that evening?        What you saw, what you

 2   heard, what you observed, what you know."            Those kind

 3   of questions.

 4         Q     Okay.    And then you sat her down to write it

 5   out rather than tell you, correct?

 6         A     I asked her; she told me.        I asked her if

 7   she could write it down after we spoke.           That's

 8   typically what I do with --

 9         Q     Would it surprise you if                said that,

10   in fact, you just had her write down what she

11   remembered and didn't ask her any questions?

12         A     Would it -- I don't know if I asked her

13   follow-up questions, because maybe what she told me at

14   the time and what she wrote down was enough

15   information and I didn't have any further questions.

16         Q     So is it that you acknowledge you didn't ask

17   her any questions --

18         A     What I'm saying is I asked her, "Can you

19   please tell me everything that you can remember about

20   that night and the incident, what you've heard, what

21   you've seen, what -- any information that you may

22   have, please tell me about it."         What she told me, I

23   may have not asked -- needed -- felt that I needed to

24   ask her any further questions or needed any

25   clarification.      So I said, "Can you please write down
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 9 of 27


                                                               Page 61
 1           A   I can't recall.

 2           Q   Now, in -- in this instance, he says that he

 3   had to physically carry               out of the party and put

 4   him into the Uber, and that he had to physically carry

 5           into his house later.

 6               Other witness -- none of the other witnesses

 7   you had spoken to at that point had said that.

 8           A   I don't recall.         I'd have to go through and

 9   look at the statements.

10           Q   Okay.    Well, I can represent to you that

11   none of the other witnesses you had spoken had said

12   anything like that.

13               So did you confront him about that?

14           A   Confront            ?

15           Q   Yes.

16           A   I don't recall if I did or didn't.          And I

17   don't remember what everyone said, so I'm not going

18   to --

19           Q   Okay.    Did you do anything to investigate

20   that inconsistency?

21           A   I can't recall what I did.

22           Q   Did you do anything to corroborate what he

23   was saying?

24           A   I can't recall.

25           Q   Did you ask -- did you do anything during
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 10 of 27


                                                               Page 72
 1          A     No.     He just said "I came in later than

 2   usual."

 3          Q     Let me see.

 4                It says he came into the driveway, saw a car

 5   with two occupants when he was in the driveway, and he

 6   texted               at 10:21 p.m.   So that would indicate

 7   when he arrived, correct?

 8          A     That's when he arrived, yes.

 9          Q     Okay.     Is that not inconsistent with what

10   Lance says in his statement?

11          A     Let me just --

12                So "During the course of the evening, a

13   tenant who lived on the second floor of the pool house

14   was moving belongings out of his apartment while we

15   were in the pool house."        It doesn't say anything

16   about times.

17          Q     It says "During the course of the evening."

18          A     "During the course of the evening."

19          Q     Sam Gonzalez says he wasn't there till

20   10:21.     How could that have been --

21          A     That's still during the course of the

22   evening.

23          Q     So you didn't think that that was any kind

24   of an inconsistency?

25          A     No.
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 11 of 27


                                                               Page 73
 1          Q     You didn't think            might possibly have

 2   been lying?

 3          A     Why would I think he was lying if he said

 4   that Sam was in the pool house?

 5          Q     Because Sam said he wasn't in the pool

 6   house.

 7          A     Sam says "Staying...while we were having a

 8   pool party...came in as usual...upon arriving, the

 9   car..."

10                (The reporter requested clarification.)

11                THE WITNESS:     Oh, I'm sorry.      I'm just kind

12          of reading it to myself.

13                It says -- hold on.

14                (Reviewing document.)       Okay.    So Sam says he

15          was in the pool house, and he says that he was

16          there.   It doesn't -- the times -- neither one of

17          them put an exact time that they were there.

18   BY MS. BRAXTON:

19          Q     Well, it was definitely after 10:21,

20   correct?

21          A     Yes, Sam says that.

22          Q     Okay.   Does he say anything about moving his

23   belongings?

24          A     (Reviewing document.)       It says he was

25   helping cleaning the pool house.          So he was cleaning
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 12 of 27


                                                               Page 74
 1   the pool house.

 2          Q     After the kids left, correct?

 3          A     He says -- let me -- how about I just read

 4   it to you, okay?

 5          Q     No.

 6          A     Well --

 7          Q     No.   No.

 8                Did you go back and ask              what time that

 9   person was moving his belongings in the pool house?

10          A     I don't recall.

11          Q     Doesn't          s statement imply that someone

12   was in the pool house seeing what was going on while

13           said she was being attacked?

14                MR. MITCHELL:     Object to the form.

15                THE WITNESS:     Yeah.

16                MR. MITCHELL:     Go ahead and answer.

17                THE WITNESS:     Can you rephrase that, please?

18   BY MS. BRAXTON:

19          Q     Doesn't         's statement imply that there

20   was an adult in the pool house moving his belongings

21   out --

22          A     During the course of the evening.

23          Q     -- while          was being attacked?

24          A     That's not what he says.

25          Q     So you don't think there's any inconsistency
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 13 of 27


                                                                  Page 75
 1   there?

 2          A                      says "During the course of the

 3   evening, a tenant who lived on the second floor

 4   apartment was moving his belongings out of the

 5   apartment while we were in the pool house."             It

 6   doesn't say what -- what they were doing in the

 7   pool -- pool house.

 8          Q     Did you ask him what time he was in the pool

 9   house?

10          A     I don't recall.

11          Q     Did you ask           any questions at all?

12          A     I don't recall.

13          Q     Did you ask Sam Gonzalez if there were

14   people in the bathroom when he got to the pool house?

15          A     I don't recall.

16          Q     In fact, Sam Gonzalez says that the

17   bathroom, both doors were locked when he tried to get

18   into it, correct?

19          A     Let's see.    (Reviewing document.)        Yes.     He

20   said while cleaning the bathroom, doors were both

21   locked.

22          Q     Clearly, he wasn't there when there were

23   kids in the bathroom, correct?

24          A     Could he have been?       Because that --

25          Q     Did you ask anybody anything at all?
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 14 of 27


                                                               Page 76
 1           A    I don't recall what I asked them.

 2                But if he was there when there were people

 3   in the bathroom, he still wouldn't have been able to

 4   witness anything, unless he was in the bathroom with

 5   them.

 6                There were no witnesses to the actual event.

 7           Q    But         s statement implies that, if there

 8   was an attack, Gonzalez would have seen it.

 9           A    That's not true.      Where do you read that?

10           Q    That's what the way I read              s

11   statement.

12           A    That's your interpretation; that's not what

13   he says in this statement.         What he says in this

14   statement is "During the course of the evening, a

15   tenant who lived on the second floor of the pool house

16   was moving his belongings out of the apartment while

17   we were in the pool house."

18           Q    So you didn't think it was something that

19   you should know, whether there was an adult in the

20   pool house when this attack was happening?

21           A    Where does it say he was -- okay.

22                Sam said he was not in the pool house --

23           Q    After you got -- after you got --

24           A    Was Sam in the bathroom?

25           Q    --           --         s statement, why didn't
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 15 of 27


                                                               Page 77
 1    you go back to Sam Gonzalez and ask him, "Were you

 2    moving your belongings out?         Were you there when the

 3    kids were in the bathroom?"

 4           A    Because Sam Gonzalez says "Upon arriving, I

 5    saw" --

 6                (Reviewing document.)        Sam says "So I left.

 7    When I returned, they were gone."

 8           Q    Okay.    So that was about the kids in the

 9    driveway.

10           A    "After a few moments" -- hold on.           Let me

11    start back.

12                "           -- I text             at 10:21 about

13    it.    She asked me to come up to the main house, that

14    the kids were almost done.         After a few minutes of

15    chatting, I went back to the car and stayed there.               I

16    stopped and asked the guys if they were -- were all

17    set.    They said they were waiting for his" --

18    "girlfriend," I think it says --

19           Q    "Brother"?

20           A    "Brother."

21                -- "so I left.      When I returned, they were

22    gone and I went to the pool house."

23           Q    So that "they were gone" were the people

24    parked in the driveway, correct?

25           A    Well, Ms.              says the kids were almost
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 16 of 27


                                                               Page 78
 1   done.

 2           Q    Okay.   So how would he be moving his

 3   belongings throughout evening?

 4           A    Could         have been talking about the same

 5   time that he was there?

 6           Q    Could         have been lying?

 7           A    Why would          lie and give me a sworn,

 8   written statement?

 9           Q    You -- you don't think that anyone ever has

10   submitted a sworn statement that has a lie in it?

11   That's your experience as a detective?

12                MR. MITCHELL:     Objection to the form and to

13           the tone.

14                Go ahead and answer, if you can.

15                THE WITNESS:     I'm just rereading something.

16                (Reviewing document.)       Go ahead and ask your

17           question again, please.

18   BY MS. BRAXTON:

19           Q    Is it your testimony that anytime somebody

20   submits a sworn, written statement that it is

21   unquestionably the truth?

22           A    I don't recall having someone give me a

23   sworn statement that wasn't the truth.

24           Q    Okay.   And that includes Jane Doe?

25           A    Do I -- was she being truthful?         I think she
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 17 of 27


                                                               Page 79
 1   was telling me that --

 2          Q     So --

 3          A     In her statement, I think she was being

 4   truthful in her written statement that she gave me.

 5          Q     So is it a detective's practice at the

 6   Greenwich Police Department to take at face -- face

 7   value every statement that they get and not take any

 8   steps to corroborate the assertions made in those

 9   statements?

10          A     I didn't -- I didn't have any reason to

11   believe that they were not being truthful with me.

12          Q     I can represent to you that I actually did

13   ask the question of            , and he claimed that

14   Gonzalez was there from 6 p.m. on.           So clearly, he was

15   lying.

16                Don't you think you should have tested the

17   credibility of both of those people?

18                MR. MITCHELL:     Object to the form.       It's not

19          really a question; it's a statement.

20                THE WITNESS:     Yes.   Can you --

21                MS. BRAXTON:     I asked a question:       Don't you

22          think you should have checked on the credibility

23          of both of those witnesses?

24                MR. MITCHELL:     That's not a question.

25                THE WITNESS:            doesn't say what time
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 18 of 27


                                                               Page 80
 1          he's in the bathroom -- or what time he's there,

 2          he just says "During a course of an evening."

 3   BY MS. BRAXTON:

 4          Q     Why didn't you ask him?

 5          A     To be --          s attorney may have

 6   instructed him not to -- that he can't answer any

 7   questions, that this is his statement.            I don't recall

 8   the details of it.       But that is a possibility.

 9          Q     And you still put that information in as if

10   it's --

11          A     Put what information?

12          Q     Into your case reports and into the arrest

13   warrant, even though it may not be true.

14          A     Put what information?

15          Q     Information about            s statement.

16          A     Yes, I put that in.       That's what he gave a

17   statement to.

18          Q     Okay.   When you did the arrest warrant, you

19   left out the piece about there being a tenant in

20   the -- in the pool house moving his belongings.              And

21   you took out Sam Gonzalez's statement.

22                Why did you do that?

23          A     I don't recall.      I don't -- do you have the

24   warrant?     Can I --

25          Q     Were you -- were you concerned about the
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 19 of 27


                                                               Page 81
 1   inconsistency?

 2          A     Don't recall.

 3          Q     I do have the arrest warrant, but I just

 4   can't find it.

 5                Let's move on to -- also, aside from Eugene

 6   Riccio, was there -- Riccio (phonetic distinction),

 7   was there -- who was              s attorney, was there

 8   anyone else who was facilitating you obtaining                    s

 9   statement?

10          A     Did anyone help me get his statement?

11          Q     Anyone else helping to shepherd it to you.

12          A     What do you mean "shepherding it" to me?            He

13   came and he gave it to me.

14          Q     Okay.   And nobody else talked to you about

15   his statement beforehand?

16          A     Like who?

17          Q     The perpetrator's lawyer?

18          A                        attorney talked to me about

19           s statement?

20          Q     Yeah.

21          A     No.

22          Q     So you have a specific recollection, and

23   that did not happen?

24          A     I don't recall ever speaking to him about

25              statement.
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 20 of 27


                                                               Page 96
 1    it,         s statement --            and          both spoke

 2    with         at the same time, and both                -- I'm

 3    sorry, both           and          s statement was very

 4    similar of what             had related to them.

 5           Q    And we'll get to that.

 6           A    Okay.

 7           Q    Did it -- did it occur to you that perhaps

 8    they coordinated their statements?

 9           A    No.

10           Q    Okay.    Even though one was coming from an

11    attorney?

12           A    No, it didn't.

13           Q    And even though, clearly, he was working

14    with the defense attorney?

15                MR. MITCHELL:      Objection.

16                THE WITNESS:      Yeah, I don't know.

17                MR. MITCHELL:      That's a fact that's not in

18           evidence anywhere.

19    BY MS. BRAXTON:

20           Q    You had no -- no idea that Mike Jones, the

21    perpetrator's lawyer, was coordinating with Gene

22    Riccio,           s lawyer?

23           A    No.

24           Q    Absolutely no communications that indicated

25    that?
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 21 of 27


                                                                Page 97
 1          A     Not that I can recall, no.

 2          Q     Now, with respect to -- let's get back to

 3   Grace's statement --

 4          A     Uh-huh.

 5          Q     -- in the case reports, which is -- it

 6   starts at 734.

 7                So did you ever learn that              was

 8   disciplined for bullying             ?

 9          A     At some point, I did; I don't recall if it

10   was during this investigation or if it was brought up

11   through -- the depositions.         I don't recall when I

12   became aware.

13          Q     Okay.     Why isn't that in the case report or

14   in the arrest warrant?

15          A     Why is what not in --

16          Q     The fact that           was bullying --

17   disciplined for bullying             ?

18          A     Because I just answered, I -- I recall

19   having knowledge of that; I don't recall if -- I

20   may -- speaking today, I can recall and say I have

21   knowledge of hearing of that, but I don't remember

22   if -- when I heard it, did I hear of it through the

23   depositions or during the course of the investigation.

24          Q     So if you learned of it during the course of

25   the investigation, should have it been in the case
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 22 of 27


                                                               Page 117
 1          A     Value?    I put it in here.         I put what he

 2   told me.

 3          Q     Did you put it in the arrest warrant?

 4          A     I don't remember.        We'd have to go back and

 5   check.

 6          Q     I assume it would be towards the end,

 7   because they were chronological.

 8          A     (Reviewing document.)        Yes.

 9          Q     So you do think it was of evidentiary value?

10          A     I just put in here that he was -- I didn't

11   say whether it was or evidentiary value, it just says

12   that he didn't see or hear anything unusual at the

13   party.

14          Q     He said that.        But he also said that

15   couldn't walk.

16          A                 ?

17          Q     Did he?     Oh no.     I'm sorry, withdrawn.

18                So you thought that that had evident --

19   like, was valuable enough to put in the arrest

20   warrant, but Sam Gonzalez's statement was not?

21          A     I don't -- I don't recall why that's there

22   and -- and Sam's -- no.

23          Q     Okay.     So do I understand your testimony to

24   be that the only steps you took to corroborate

25   inconsistent testimony or to resolve inconsistencies
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 23 of 27


                                                              Page 123
 1   defense attorney?

 2          A     No.     Again, every case is different.       So

 3   it -- it really just depends on the case.

 4          Q     And did you communicate with -- did you know

 5   that Mike Jones was Peter Roe's defense attorney?

 6          A     Yeah, I believe at one point he was

 7   representing him.

 8          Q     Okay.     And did you communicate with him?

 9          A     I believe so.

10          Q     Okay.     Can you tell me what you recall about

11   your communications with him?

12          A     No, I -- I can't recall the detail of it.

13          Q     Did you ever share with Jones the recording

14   of your first interview with Jane Doe?

15          A     No, I don't believe I did.

16          Q     Do you know whether you did or not?

17          A     I don't see why there would be any reason to

18   share it with him, so no, I don't ever recall sharing

19   it with him.

20          Q     Okay.     Do you recall meeting with him?

21          A     No, I don't.

22          Q     Okay.     We're going -- I'm going to go on

23   to -- I guess this will be Exhibit 11.            That one right

24   there (indicating).

25                (Exhibit 11 was marked for I.D.)
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 24 of 27


                                                              Page 130
 1          Q     Okay.    So you don't remember meetings you

 2   had with him?

 3          A     Uh-uh.

 4          Q     Do you remember, like, in October what phone

 5   conversations you had with Jones?

 6          A     I remember having conversations; I don't

 7   remember the -- what we talked about, no.

 8          Q     What could you have talked about?

 9          A     We could have talked about how the weather

10   was.    We could have talked about, I mean, anything.

11          Q     Do you --

12          A     Probably about this case.

13                No, I don't speak to Mike Jones on a regular

14   basis, unless it's about a case.          And this is the only

15   case I had with Mike Jones so...

16          Q     So this is the only thing you would ever

17   talk to him about?

18          A     Yes.

19          Q     Okay.    And you don't remember a thing about

20   your conversations with him?

21          A     No.

22          Q     But you think you remember asking

23   whether she was drinking in August of 2016?

24          A     Yes, I do remember.

25          Q     Hmm.    So regarding          s statement and
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 25 of 27


                                                              Page 132
 1           to --

 2                 MS. BRAXTON:    Well, on page 465, you're

 3           letting him know when --

 4                 THE WITNESS:    465?

 5                 MS. BRAXTON:    Uh-huh.

 6                 THE WITNESS:    I think mine are -- mine might

 7           be out of order here.

 8                 MR. MITCHELL:    No, it's at the bottom.

 9                 MS. BRAXTON:    They -- they are out of --

10           they are out of order.

11                 MR. MITCHELL:    They're out of order.       It's

12           on the bottom.

13                 THE WITNESS:    So 465.    Okay.    Go ahead.

14   BY MS. BRAXTON:

15           Q     All right.   So you -- you say "Mike, I want

16   to let you know that I'm scheduled to meet with

17   on Monday and I'm preparing a warrant and will be

18   requesting to meet with Capozzi to go over the case

19   with him.       I will keep you posted."

20                 So what were you telling him?

21           A     That I'm going to be meeting with               ,

22   that I'm going to be preparing a warrant for his

23   client, and I will let you know if the warrant comes

24   back.       That's kind of what I was saying to him.

25           Q     And he's asking whether there's -- you know,
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 26 of 27


                                                              Page 133
 1    whether you can tell him what she said.             Did you tell

 2    him?

 3           A    Where are you seeing that?

 4           Q    Up at the top of that same page.

 5           A    If I didn't put it in the email, we didn't

 6    talk -- I didn't tell him.

 7                And it's not -- it's a big secret to be,

 8    like, "I can't tell you what               said."    That's not

 9    a big secret.     So if I did tell him, it's not like,

10    "Oh, my gosh.     You can't do that."

11           Q    Why didn't you tell Jane Doe and her family

12    about what you were learning from other witnesses,

13    especially if you thought that it was impugning her

14    credibility?

15           A    I did talk to her about it.         I didn't say

16    specifically who was saying what in the -- in the

17    interview, I did talk to her and say there were

18    inconsistencies.      That's what I did.

19           Q    But you didn't say that other witnesses had

20    said things, or what they said?

21           A    Well -- did I say -- did I name people,

22    specifically?     No.

23           Q    Why not?

24           A    Because I didn't -- it's not a -- it's not

25    like you have to tell the person.          She didn't ask; I
Case 3:18-cv-01322-KAD Document 308-32 Filed 09/29/20 Page 27 of 27


                                                              Page 145
 1                MR. MITCHELL:     You have to answer yes or no.

 2                THE WITNESS:     Oh, no.    Sorry.

 3   BY MS. BRAXTON:

 4          Q     Okay.   And then you said that it -- there

 5   was no relevant information, correct?

 6          A     That's what I said, yes.

 7          Q     Okay.   Yet you included that, both in your

 8   case reports and the arrest warrant, correct?

 9          A     Correct.

10          Q     Why was that?

11          A     That's -- well, I would obviously need to

12   report if I spoke to him.         So yes, that would be in

13   the report.

14                I don't know why that was -- I can't recall

15   why, in the warrant.

16          Q     And -- and you found that of more of an

17   evidentiary value then Sam Gonzalez's statement?

18          A     I don't recall why I did it that way.

19          Q     Okay.   But you included that and not Sam

20   Gonzalez's statement in the arrest warrant

21   application, correct?

22          A     Correct.

23          Q     Okay.   And after -- also, when you were

24   talking to John Capozzi, did you tell him that

25   had changed her story?
